11/12/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0289



                                 No. DA 19-0289


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JAMES MICHAEL WEBB, JR.,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 17, 2020, within which to prepare, serve, and file its

response brief.




MP                                                                     Electronically signed by:
                                                                        James Jeremiah Shea
                                                                  Justice, Montana Supreme Court
                                                                         November 12 2020